 



Exhibit 10.2
January 1, 2007
Richard J. Giromini
     Re: Amendment to Executive Employment Agreement
Dear Dick:
     Reference is made to that certain Executive Employment Agreement dated
June 28, 2002 (the “Employment Agreement”) by and between Wabash National
Corporation (the “Company”) and Richard J. Giromini (the “Executive”). In
connection with the Executive’s assumption of the office of Chief Executive
Officer of the Company effective January 1, 2007, the Company and the Executive
desire to amend the Employment Agreement by means of this letter agreement dated
January 1, 2007 (the “Amendment”). Accordingly, in consideration of the mutual
covenants and agreements set forth herein and in the Employment Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the Company and the Executive agree as follows:
     1. Section 2. The first sentence of Section 2 (Title; Capacity) of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:
The Executive shall serve as President and Chief Executive Officer of the
Company and shall be subject to the supervision of, and shall have such
authority as is delegated to him by, the Board of Directors.
     2. Section 3.1. The first sentence of Section 3.1 (Salary) of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:
The Company shall pay the Executive , in bi-weekly installments, an annual base
salary of not less than six hundred and twenty thousand dollars ($620,000)
during the Employment Period (the “Base Salary”).
     3. Section 3.3. The first sentence of Section 3.3 (Bonus Compensation) of
the Employment Agreement is hereby amended and restated in its entirety to read
as follows:
The Executive shall be eligible for an annual incentive bonus (“Bonus”), which
is targeted at eighty percent (80%) of his Base Salary and which may range from
zero percent (0%) to one hundred sixty percent (160%) of his Base Salary.
     4. Section 3.5. The third sentence of Section 3.5 (Fringe Benefits) of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:
In addition to and notwithstanding the foregoing, the Company shall pay to
Executive during his employment an additional sum (which the Company and the
Executive currently estimate to be

 



--------------------------------------------------------------------------------



 



approximately $49,190 annually) to enable Executive to participate in an
executive life insurance program of his choosing that provides a benefit upon
death equal to four times his current Base Salary.
     5. Change of Control. The Company and the Executive agree that in the event
of a Change of Control and a qualifying termination: (a) the Executive may be
eligible for certain payments and benefits pursuant to Section 5.4 of the
Employment Agreement and may be eligible for certain payments and benefits
pursuant to an executive change of control program or plan adopted by the
Company; (b) the Executive shall receive payments and benefits pursuant to
either Section 5.4 of the Employment Agreement or the executive change of
control program or plan, and in no circumstances shall he receive payments and
benefits pursuant to both Section 5.4 of the Employment Agreement and the
executive change of control program or plan; and (c) if the Executive is
eligible for payments and benefits pursuant to both Section 5.4 of the
Employment Agreement and the executive change of control program or plan, then
the Executive shall select whether to receive the payments and benefits provided
by Section 5.4 of the Employment Agreement or the executive change of control
program or plan. Nothing in this Amendment shall affect the Company’s right to
amend, alter, or discontinue any executive change of control program or plan
that it has adopted or may adopt.
     6. Deletion of Certain Provisions. The Company and the Executive agree that
the following provisions in the Employment Agreement have been fully satisfied
by the Company and the Executive, no longer apply to the Company or the
Executive, no longer are binding or have any further force or effect, and are
hereby deleted from the Employment Agreement:
Section 3.2 (Signing Bonus),
The third sentence of Section 3.3 (Bonus Compensation),
Section 3.4 (Stock Awards),
Section 3.7 (Relocation Expenses), and
Section 10 (Attorney’s Fees).
     7. No Good Reason. The Company and the Executive agree that neither the
Executive’s assumption of the office of Chief Executive Officer nor any of the
amendments to or deletions from the Employment Agreement provided for in this
Amendment shall be grounds for the Executive to terminate his employment with
Good Reason pursuant to Section 4.3 of the Employment Agreement.
     8. Miscellaneous Provisions.
     (a) Terms used herein with initial capitalization and not otherwise defined
shall have the meaning set forth in the Employment Agreement.
     (b) This Amendment shall amend the Employment Agreement only as expressly
set forth herein.

 



--------------------------------------------------------------------------------



 



     (c) The rights and obligations of the Company and the Executive in this
Amendment shall be assignable and delegable to the same extent as their
respective rights and obligations in the Employment Agreement are assignable and
delegable.
     (d) This Amendment shall not be amended, altered or modified except by an
instrument in writing duly executed by the party against whom enforcement is
sought.
     (e) This Amendment shall be governed by and construed in accordance with
the laws of the State of Indiana (but not including any choice of law rule
thereof that would cause the laws of another jurisdiction to apply).
     (f) This Amendment constitutes the entire agreement between the Company and
the Executive with respect to the subject matter hereof, there being no
representations, warranties or commitments with respect to the subject matter
hereof except as set forth herein.
     (g) This Amendment and the amendments to and deletions from the Employment
Agreement set forth herein shall be effective as of January 1, 2007.
* * *
     Dick, please indicate your agreement to the terms set forth in this
Amendment by signing below and returning the original to me.

         
 
      Sincerely,
 
       
 
      William Greubel
 
      Executive Director
 
      Wabash National Corporation
AGREED:
       
 
       
 
       
Richard J. Giromini
  Date    

 